Citation Nr: 0320967	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of smoke 
inhalation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1978 to March 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was afforded a video hearing before the 
undersigned Member of the Board in January 2002.  Additional 
evidence was submitted subsequent to the video hearing with a 
written waiver of consideration of that evidence by the RO.  
In April and November 2002, the Board ordered further 
development by its evidence development unit pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's April and November 2002 orders 
to its evidence development unit additional evidence was 
secured addressing the issue now in appellate status.  That 
evidence has yet to be reviewed by the RO, and the veteran 
has not waived RO consideration of that new evidence in 
writing.  This is significant given the fact that on May 1, 
2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issues of 
entitlement to service connection for 
residuals of smoke inhalation, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been fully complied with and 
that the appellant has been provided 
specific notice of what evidence he must 
submit and what evidence VA will secure 
in developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


